Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are currently pending and have been examined.
Claims 1-14 have been rejected.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 06 July 2016 claiming benefit to Provisional Application 62/359,098.

Objections and Formal Matters
Claims 5-7 are objected to because of the following informalities: 
claim 5 recites IOB upper bound without defining the abbreviation as insulin-on-board;      -AND-
claim 6 recites                                 
                                    
                                        
                                            ∆
                                            
                                                
                                                    y
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                
                             without defining the variables wherein                                 
                                    
                                        
                                            y
                                        
                                        
                                            k
                                        
                                    
                                
                             is a scalar instantaneous measure at time k of blood glucose level y as defined in the Specification in ¶ 0056-57.
Appropriate correction is required.
Claim Eligibility - 35 USC § 101
Claims 1-14 are subject matter eligible. When considered as a whole, using the 2-Step framework outlines by the 2019 PEG and MPEP § 2106, each of the claims satisfy the requirements for subject matter eligibility. Under Step 1, the claims, as currently drafted, recite a manufacture and a method (statutory categories of invention). The claim, while reciting a judicial exception, when viewed as a whole, is not understood to seek to tie up any judicial exception such that others cannot practice it (MPEP § 2106.06(a) Eligibility is Self-Evident) but instead only recite the abstract idea of process[ing] the set of glucose data to determine whether an update event is triggered as an additional step of controlling a larger particular apparatus. Under Step 2A Prong 1, while the independent claims recite the abstract idea of process[ing] the set of glucose data to determine whether an update event is triggered, the claims recite significant performance by the additional elements wherein the claims cannot be reduced to electronic implementation of human activity not adequate to overcome Step 2A Prong 1. Finally, under Step 2A Prong 2, the claims are subject matter eligible as they integrate the judicial exception, into a practical application in Step 2A Prong Two because the judicial exception is applied with, or used by, a particular machine (see MPEP § 2106.05(b) Particular Machine). Under the factors for consideration, the machine (I) is particular of the elements and can be specifically identified (here an insulin pump with glucose sensors), (II) integrates the recited judicial exception into a practical application (here the use glucose sensor readings are specific to the use of the insulin pump), and (III) poses meaningful limits on the claim (here the control actions for update events seeks to solve the stated problem for the particular machine).

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 5-7 recite the limitation "the event". There is insufficient antecedent basis for this limitation in the claim as claim 1 on which claims 5-7 depend recite both an update event and an event. Examiner is unsure which event Applicant is attempting to further narrow.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites             
                l
                m
                a
                x
            
         and             
                
                    
                        U
                    
                    
                        1
                        :
                        
                            
                                N
                            
                            
                                u
                            
                        
                        
                            
                                k
                            
                        
                    
                    
                        o
                        p
                        t
                    
                
            
         without defining the variables. The specification does not specifically label the variables, but relies only on defining the equation result (see the disclosure in ¶ 0081-85). Examiner will interpret the claim to require only the functional output of the recited equation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Finan and McCann (US Patent App Pub No 2014/0276554)[hereinafter Finan]. 
Claim 1 is rejected because the Finan prior art teaches on all elements of the claim:
an artificial pancreas, comprising is taught in the Detailed Description in ¶ 0082 and in the Figures at fig. 8 (teaching on an artificial pancreas management system);
a glucose sensor configured to output glucose data related to a concentration of glucose in the bloodstream of a subject is taught in the Detailed Description in ¶ 0080, ¶ 0153, ¶ 0161, and in the Figures at fig. 8 reference character 1121 (teaching on a glucose sensor wherein the sensor delivers user's blood glucose levels to the management system);
an insulin pump is taught in the Detailed Description in ¶ 0160-161, ¶ 0168, and in the Figures at fig. 8 reference character 1125 (teaching on an insulin pump connected to the data processing system);
a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of delivering insulin; and is taught in the Detailed Description in ¶ 0168 and in the Figures at fig. 8 reference character 1141 (teaching on a memory with computer program code with instructions for controlling the insulin pump);
a control system coupled to the memory comprising one or more processors, the control system configured to execute the machine executable code to cause the processor to is taught in the Detailed Description in ¶ 0161-163, ¶ 0168, and in the Figures at fig. 8 reference character 1120 (teaching on a peripheral system/controller (treated as synonymous to a control system) in communication with the pump and sensors comprising at least one processor);
store, in the memory, a control action for determining an amount of insulin to inject is taught in the Detailed Description in ¶ 0168 (teaching on the controller determining an amount to insulin to inject);
receive, from the glucose sensor, a set of glucose data is taught in the Detailed Description in ¶ 0080, ¶ 0168 and in the Figures at fig. 2 reference character 24 (teaching on the controller receiving glucose data for the user from the glucose sensors);
process the set of glucose data to determine whether an update event is triggered is taught in the Detailed Description in ¶ 0084, ¶ 0124, ¶ 0139-140, ¶ 0142, and in the Figures at fig. 2 reference character 28 and 30 (teaching on processing the input glucose values to determine if an update filter for a temporary insulin profile (treated as synonymous to an update event) is triggered via monitoring tuning parameters );
update the control action if an event has been triggered; and is taught in the Detailed Description in ¶ 0083-84 and in the Figures at fig. 2 reference character 10 (teaching on updating/tuning the control action of the user's insulin pump based on the update filter detection of a change - note that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP 2111.04(II) on contingent limitations); because the condition of having an triggering update event is not met, the remaining limitations of claim 1 are not required by the claim and the structure is adequately taught by the prior art applied to the independent claim); -AND-
send a command to the insulin pump to deliver an amount of insulin based on the updated control action is taught in the Detailed Description in ¶ 0083-84 and in the Figures at fig. 2 reference character 14 (teaching on the output of the controller signaling to the insulin pump to deliver the determined quantity of insulin to the user).
As per claim 2, Finan discloses all of the limitations of claim 1. Finan also discloses the following:
the artificial pancreas of claim 1, wherein process the glucose data further comprises: determine whether a suspension event is warranted; suspend the insulin pump if the suspension event is warranted is taught in the Detailed Description in ¶ 0126-131 (teaching on the controller determining the specific amount of insulin to administer to the user wherein if the user is within a certain predetermined range for the basal control, a change to the basal rate delivery profile is suspended for a particular time (treated as synonymous to a suspension event)).
As per claim 3, Finan discloses all of the limitations of claim 2. Finan also discloses the following:
the artificial pancreas of claim 2, wherein if suspension is warranted, the control system does not trigger the update event is taught in the Detailed Description in ¶ 0126-131 (teaching on determining if a change in basal rate delivery is warranted, and if not warranted, suspending a change for a particular time (treated as synonymous to a suspension event) and maintaining the predetermined basal rate therefore not triggering an updated basal rate change event).
As per claim 4, Finan discloses all of the limitations of claim 1. Finan also discloses the following:
the artificial pancreas of claim 1, wherein the control action is updated with a Model Predictive Control is taught in the Detailed Description in ¶ 0125-126 (teaching on a zone model predictive control (MPC) for controlling/determining the insulin delivery).
As per claim 5, Finan discloses all of the limitations of claim 1. Finan also discloses the following:
the artificial pancreas of claim 1, wherein the event is an IOB upper bound, and is taught in the Detailed Description in ¶ 0125-126 and ¶ 0134 (teaching on a maximum delivery rate (treated as synonymous to an insulin on board (i.e. the insulin still active in the body from previous bolus doses - wherein the IOB is a direct values derived from previous insulin delivery rates)); -AND-
wherein if the IOB upper bound is reached, the pump is suspended and the event is not triggered is taught in the Detailed Description in ¶ 0125-126 and ¶ 0134 (teaching on suspending the updating/tuning the control action and maintaining the maximum delivery rate available as a safety mechanism).
As per claim 6, Finan discloses all of the limitations of claim 1. Finan also discloses the following:
the artificial pancreas of claim 1, wherein the event is triggered when an output estimation error norm IΔykI exceeds a pre-specified threshold is taught in the Detailed Description in ¶ 0140 (teaching on a safety control measure wherein if the risk of hypoglycemia value (treated as synonymous to an output estimation error wherein the hypoglycemia risk value represents a drop (aka change value) in the blood glucose level over a time frame k)) exceeds a predetermined risk (treated as synonymous to a pre-specified threshold)).
As per claim 7, Finan discloses all of the limitations of claim 1. Finan also discloses the following:
the artificial pancreas of claim 1, wherein the event is triggered after a first                                 
                                    l
                                    m
                                    a
                                    x
                                
                             and control actions in                                 
                                    
                                        
                                            U
                                        
                                        
                                            1
                                            :
                                            
                                                
                                                    N
                                                
                                                
                                                    u
                                                
                                            
                                            
                                                
                                                    k
                                                
                                            
                                        
                                        
                                            o
                                            p
                                            t
                                        
                                    
                                
                             are implemented is taught in the Detailed Description in ¶ 0087-94 and ¶ 0103-104 (teaching on optimizing the MPC algorithm with the user's current base basal rate and a predetermined threshold blood glucose tolerance range).
As per claim 8, Finan discloses all of the limitations of claim 1. Finan also discloses the following:
the artificial pancreas of claim 1, wherein the artificial pancreas is wearable/implantable in the human body is taught in the Background in ¶ 0004, in the Detailed Description in ¶ 0076, and in the Figures at fig. 1 (teaching on human wearable artificial pancreas management device with implantable components).
Claim 9 is rejected because the Finan prior art teaches on all elements of the claim:
a method of implementing an artificial pancreas is taught in the Detailed Description in ¶ 0082 and in the Figures at fig. 8 (teaching on an artificial pancreas management system);
using a control system with one or more processors, the method comprising: storing, in a memory, a sequence of control actions for an insulin delivery pump is taught in the Detailed Description in ¶ 0161-163, ¶ 0168, and in the Figures at fig. 8 reference character 1120 (teaching on a peripheral system/controller (treated as synonymous to a control system) in communication with the pump and sensors comprising at least one processor);
storing, in a memory, a sequence of control actions for an insulin delivery pump is taught in the Detailed Description in ¶ 0168 (teaching on the controller determining an amount to insulin to inject);
receiving from a glucose sensor, at the control system, a set of glucose data is taught in the Detailed Description in ¶ 0080, ¶ 0168 and in the Figures at fig. 2 reference character 24 (teaching on the controller receiving glucose data for the user from the glucose sensors);
processing, by the control system, the set of glucose data to determine whether an event is triggered is taught in the Detailed Description in ¶ 0084, ¶ 0124, ¶ 0139-140, ¶ 0142, and in the Figures at fig. 2 reference character 28 and 30 (teaching on processing the input glucose values to determine if an update filter for a temporary insulin profile (treated as synonymous to an update event) is triggered via monitoring tuning parameters );
if the event is triggered, updating, by the control system, the sequence of control actions for the insulin pump to output an updated sequence of control actions and storing the updated sequence of control actions in the memory is taught in the Detailed Description in ¶ 0083-84 and in the Figures at fig. 2 reference character 10 (teaching on updating/tuning the control action of the user's insulin pump based on the update filter detection of a change - note that the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP 2111.04(II) on contingent limitations); because the condition of having an triggering update event is not met, the remaining limitations of claim 1 are not required by the claim and the structure is adequately taught by the prior art applied to the independent claim); -AND-
retrieving, from the memory, a next control action for the insulin pump; and sending the control action to the insulin pump is taught in the Detailed Description in ¶ 0079, ¶ 0083-84, ¶ 0157-159, and in the Figures at fig. 2 reference character 14 (teaching on the output of the controller signaling to the insulin pump to deliver the determined quantity of insulin to the user wherein the new control action is stored and retrieved from the memory).
As per claim 10, Finan discloses all of the limitations of claim 9. Finan also discloses the following:
the method of claim 9, wherein updating the control actions comprises processing the glucose data using a model predictive control is taught in the Detailed Description in ¶ 0125-126 (teaching on a zone model predictive control (MPC) for controlling/determining the insulin delivery).
As per claim 11, Finan discloses all of the limitations of claim 9. Finan also discloses the following:
the method of claim 9, wherein processing, by the control system, the set of glucose data to determine whether an event is triggered further comprises using a linear model to predict the blood glucose based at least on the set of glucose data is taught in the Detailed Description in ¶ 0087-94 and ¶ 0103-104 (teaching on the MPC utilizing a linear difference model).
As per claim 12, Finan discloses all of the limitations of claim 9. Finan also discloses the following:
the method of claim 9, wherein the memory is flash memory is taught in the Detailed Description in ¶ 0157-159 (teaching on a flash memory).
As per claim 13, Finan discloses all of the limitations of claim 9. Finan also discloses the following:
the method of claim 9, wherein the control system is on an embedded platform or mobile device is taught in the Detailed Description in ¶ 0078 (teaching on a mobile device hosting the peripheral system/controller).
As per claim 14, Finan discloses all of the limitations of claim 9. Finan also discloses the following:
the method of claim 9, wherein the control system is on an insulin pump is taught in the Detailed Description in ¶ 0077 (teaching on the peripheral system/controller integration with the insulin pump/delivery device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Beck et al., Frequency of Morning Ketosis After Overnight Insulin Suspension Using an Automated Nocturnal Predictive Low Glucose Suspend System, 37(5) Diabetes Care 1124-1229 (May 2014) teaching on threshold determinations for safe insulin pump suspension times in the Objective on p. 1124;
Turksoy et al, An Integrated Multivariable Artificial Pancreas Control System, 8(3) J of Diabetes Science and Tech 498-507 (2014) teaching on a maximum amount of insulin delivery allowed (treated as synonymous to an insulin pump suspension event) determined by at least the IOB in the § Controller and Hypoglycemia Early Alarm on p. 500; -AND-
Mangi (US Patent Pub No 2010/0262117) teaching on an automated insulin pump control algorithm using MPC in the Detailed Description in ¶ 0079-86. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626